Lavery, J., dissenting.
Because an insurer’s liability in an uninsured motorist action is statutorily restricted to the limits of the policy, I respectfully dissent.
The plaintiff Lori Misura’s recovery under her uninsured motorist insurance is governed by General Statutes § SSa-SSe.1 That statute requires that every automobile insurance policy provide uninsured motorist insurance at an amount chosen by the insured. The purpose of that statute is to compensate an insured to the same extent as the insured would have been had the tortfeasor carried liability insurance equal to the uninsured coverage carried by the insured. Mass v. United States Fidelity & Guaranty Co., 222 Conn. 631, 647, 610 A.2 1185 (1992); Harvey v. Travelers Indemnity Co., 188 Conn. 245, 249, 449 A.2d 157 (1982). Section 38a-336 (b) specifically provides that the insured cannot recover more than as specified in the policy. General Statutes § 38a-336 (b). This limitation prevents the “anomalous situation” in which an injured party is better off if the tortfeasor was uninsured than insured to the statutory minimum. Reddy v. New Hampshire Ins. Co., 28 Conn. App. 145, 149-50, 612 A.2d 64 (1992). *626Thus, our Supreme Court has invoked § 38a-336 (b) to restrict an insured’s recovery to the limits of the uninsured motorist policy. Mass v. United States Fidelity & Guaranty Co., supra, 649-50; Covenant Ins. Co. v. Coon, 220 Conn. 30, 37-38, 594 A.2d 977 (1991). Requiring the defendant to pay more than the limits of Misura’s uninsured motorist coverage violates § 38a-336 (b).
The majority maintains that the defendant waived the benefit of the policy limits by failing to prove them as an affirmative defense. Evidence of the policy limits were, however, entered as a full exhibit by the defendant. Further, in the context of this case, the policy limits were irrelevant. The amount of coverage was undisputed: the plaintiffs pleaded the limitations in the first complaint;2 Misura’s motion for summary judgment included the insurance policy declarations page containing the limits.3 The jury’s only task was to assign the appropriate level of damages arising from the unin*627sured motorist’s tort. Because the contractual limits did not prove or disprove the plaintiffs’ damages, they were irrelevant.
The majority creates a situation in which plaintiffs that pay for minimum coverage can recover millions for which they never contracted. This decision recreates the anomalous situation in which an injured party is better off if struck by an uninsured motorist than by a motorist carrying the statutory minimum insurance. See Reddy v. New Hampshire Ins. Co., supra, 149-50. Section 38a-336 (b) was enacted specifically to prevent that result. Nationwide Ins. Co. v. Gode, 187 Conn. 386, 391-92, 392-93 n.6, 446 A.2d 1059 (1982). Courts should accept the jury’s untainted evaluation of the damages and reduce them to comply with § 38a-336 (b).4 I would affirm the trial court.
Accordingly, I respectfully dissent.

 General Statutes § 38a-336 (b) provides: “An insurance company shall be obligated to make payments to its insured up to the limits of the policy’s uninsured motorist coverage after the limits of liability under all bodily injury liability bonds or insurance policies applicable at the time of the accident have been exhausted by payment of judgments or settlements, but in no event shall the total amount of recovery from all policies, including any amount recovered under the insured’s uninsured motorist coverage, exceed the limits of the insured’s uninsured motorist coverage.”


 While an amended complaint withdraws the prior complaint, “statements in withdrawn or superseded pleadings, including complaints, may be considered as evidential admissions against the party making them.” Dreier v. Upjohn Co., 196 Conn. 242, 244, 492 A.2d 164 (1985); Belanger v. Village Pub I, Inc., 26 Conn. App. 509, 518, 603 A.2d 1173 (1992); C. Tait & J. LaPlante, Connecticut Evidence (2d Ed. 1988) § 6.5. As an evidential admission of the plaintiffs and as the defendant’s exhibit one, the policy limits were properly before the court.


 The majority’s reliance on Fogarty v. Fidelity & Casualty Co., 120 Conn. 296, 180 A. 458 (1935), is misplaced. In that case the parties disputed the coverage of the policy. Id., 298-300. Resolution of the coverage issue required a finding of fact based on evidence. See id. Because the defendant entered no coverage evidence, its postverdict protests were no more than a request for a new finding of fact. Id., 299-300.
In this case, however, the coverage is undisputed. The majority implies a coverage dispute by emphasizing the words “any sums” in the complaint. The sentence reads: “This policy of insurance included insurance which entitled plaintiffs to payment of any sums they were legally entitled to recover.” Thus, Misura was not attempting to recover sums outside of the policy. This statement cannot reasonably be construed as disputing the legally binding effect of the policy. In fact, in the original complaint the sentence ended by reciting the policy limits. The absence of the policy limits *627should not change the construction of the entire sentence from “any sums legally entitled to under the policy” to “any sums imaginable.” Thus, because no finding of fact regarding coverage was necessary, no evidence of the policy limits was required.


 Our statute conforms to the majority case law rule set forth in the Maryland case of Allstate Ins. Co. v. Miller, 315 Md. 182, 553 A.2d 1268 (1989), that the admission of uninsured motorist coverage should not be a tactical decision left to the parties’ discretion. The fact of the limits of the uninsured motorist coverage is irrelevant to the issue of tort damages and, since both parties and the court were aware of the policy limits, the court should reduce the verdict if it exceeds the policy to comply with the policy limits, upon proper postverdict motion of the defendant.